   Case: 1:16-cr-00026-WAL-GWC Document #: 310 Filed: 11/13/20 Page 1 of 5




                       DISTRICT COURT OF THE VIRGIN ISLANDS
                               DIVISION OF ST. CROIX

UNITED STATES OF AMERICA                  )
                                          )
            v.                            )                 Criminal Action No. 2016-0026
                                          )
ALVIN HENRY, et al.,                      )
                                          )
                  Defendant.              )
__________________________________________)

Attorneys:
Daniel H. Huston, Esq.,
St. Croix, U.S.V.I.
Carlos R. Cardona, Esq.,
St. Thomas, U.S.V.I.
        For the United States

Kia D. Sears, Esq.,
St. Thomas, U.S.V.I.
       For Defendant Alvin Henry

                                 MEMORANDUM OPINION

Lewis, Chief Judge

       THIS MATTER comes before the Court on Defendant Alvin Henry’s (“Defendant”)

“Motion for Compassionate Release” (“Motion”) (Dkt. No. 297), and the Government’s

“Opposition to Defendant’s Motion for Compassionate Release” (Dkt. No. 302). For the reasons

discussed below, Defendant’s Motion will be denied without prejudice.

                                    I.     BACKGROUND

       On March 3, 2020, the Court sentenced Defendant to 48 months imprisonment after he was

found guilty by a jury of Conspiracy to Possess a Controlled Substance with Intent to Distribute

and Possession of Cocaine Powder with Intent to Distribute. (Dkt. No. 247). Defendant is currently

imprisoned in Metropolitan Detention Center, Guaynabo (“MDC Guaynabo”) in Puerto Rico.

(Dkt. No. 297 at 1).
   Case: 1:16-cr-00026-WAL-GWC Document #: 310 Filed: 11/13/20 Page 2 of 5




       Defendant submitted a correspondence to the Court, which was docketed as a Motion for

Compassionate Release. (Dkt. No. 297). Defendant states that “the Bureau of Prisons is prioritizing

prisoners for release to home confinement” due to the ongoing COVID-19 pandemic. Id. at 1. In

light of these new plans, Defendant requests the Court’s assistance in being “considered for what

[he] qualif[ies] for” and “at least getting the staff at the MDC Guaynabo to consider [his] plan.”

Id. at 2. Defendant states that he has had difficulty getting in touch with his case manager and

contacted an Associate Warden on April 8, 2020 about the lack of communication with his case

manager. Id. at 1. Additionally, Defendant states that prison staff “seems not [to] want to do the

paperwork unless there is some outside pressure” and he does not have an attorney to “help push

[his] paperwork through.” Id. Defendant also states that he is currently suffering from lower back

pain and low blood pressure. Id.

       The Government opposes Defendant’s Motion pending Defendant’s exhaustion of his

administrative remedies pursuant to 18 U.S.C. § 3582(c)(1)(A). (Dkt. 302 at 2). The Government

argues that “it does not appear that [Defendant] has submitted a petition for home confinement to

the Bureau of Prisons. . . . Moreover, his request for court intervention on his behalf on this issue

is improper.” Id. The Government goes on to discuss the Federal Bureau of Prison’s COVID-19

response as well as the current COVID-19 situation at MDC Guaynabo specifically. Id. at 3-5.

                                      II.     DISCUSSION

       Once a federally-imposed sentence commences, a district court has limited authority to

modify that sentence. The First Step Act allows a court to consider a defendant’s motion for

compassionate release for “extraordinary and compelling reasons.” 18 U.S.C. § 3582(c)(1)(A)(i).

However, the First Step Act requires that defendants exhaust their administrative remedies before

a court may address their request for compassionate release. The statute provides, in relevant part:



                                                 2
   Case: 1:16-cr-00026-WAL-GWC Document #: 310 Filed: 11/13/20 Page 3 of 5




        The court may not modify a term of imprisonment once it has been imposed except that—

                (1) in any case—

                        (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
                        motion of the defendant after the defendant has fully exhausted all
                        administrative rights to appeal a failure of the Bureau of Prisons to bring a
                        motion on the defendant’s behalf or the lapse of 30 days from the receipt of
                        such a request by the warden of the defendant's facility, whichever is earlier,
                        may reduce the term of imprisonment (and may impose a term of probation
                        or supervised release with or without conditions that does not exceed the
                        unserved portion of the original term of imprisonment), after considering
                        the factors set forth in section 3553(a) to the extent that they are applicable,
                        if it finds that—

                        (i) extraordinary and compelling reasons warrant such a reduction . . .

18 U.S.C. § 3582(c) (emphasis added). The court is not permitted to waive the exhaustion

requirement. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020); United States v. Davila,

Crim. No. 13-252, 2020 U.S. Dist. LEXIS 95182, at *3 (W.D. Pa. June 1, 2020) (“The exhaustion

requirement that applies in this case is explicitly set forth in § 3582(c)(1)(A), and, therefore, cannot

be excused.”); United States v. Pitt, No. 1:97-cr-108, 2020 WL 2098272, at *2 (M.D. Pa. May 1,

2020) (“The court cannot overlook [defendant’s] failure to exhaust his remedies, as the Third

Circuit recently emphasized the need for ‘strict adherence’ to the exhaustion requirement in the

wake of the COVID-19 pandemic.”) (citing Raia, 954 F.3d at 597).

        Defendant bears the burden of establishing that he is entitled to a sentence reduction. See

United States v. Epstein, Crim. No. 14-287 (FLW), 2020 WL 1808616, at *2 (D.N.J. Apr. 9, 2020)

(“[A] defendant seeking a reduction in his term of imprisonment bears the burden of establishing

both that he has satisfied 1) the procedural prerequisites for judicial review, and 2) that compelling

and extraordinary reasons exist to justify compassionate release.”) (citing 18 U.S.C. §

3582(c)(1)(A)).




                                                   3
   Case: 1:16-cr-00026-WAL-GWC Document #: 310 Filed: 11/13/20 Page 4 of 5




         The Court finds that Defendant has not met his burden to show that he has exhausted his

administrative remedies. Defendant states that he has not been able to contact his case manager;

he has contacted an Associate Warden about being unable to contact his case manager; and “the

staff . . . at MDC Guaynabo seems not [to] want to do the paperwork.” (Dkt. No. 297 at 1). These

statements do not suggest—and there is nothing else in the record to suggest—that Defendant has

actually submitted a request to the warden of MDC Guaynabo to bring a motion on his behalf for

compassionate release as required by 18 U.S.C. § 3582(c).

         It would also be improper for the Court—as Defendant requests—to exert “outside

pressure” on the staff of MDC Guaynabo to process his paperwork. See Imprisoned Citizens Union

v. Ridge, 169 F.3d 178, 185 (3d Cir. 1999) (“Prison administration is . . . a task that has been

committed to the responsibility of [the legislative and executive branches], and separation of

powers concerns counsel a policy of judicial restraint.”) (quoting Turner v. Safley, 482 U.S. 78,

84-85 (1987)).

         The Court recognizes that the danger posed by the COVID-19 pandemic is real and

ongoing. However, the Court is limited by the existing statutory authority and binding Third

Circuit precedent in the relief that it may grant. See Raia, 954 F.3d at 597. The Court may only

address any further requests for compassionate release by Defendant if he complies with the

statutory exhaustion requirements. See United States v. Harris, 812 Fed. App’x. 106, 107 (3d Cir.

2020).




                                                4
   Case: 1:16-cr-00026-WAL-GWC Document #: 310 Filed: 11/13/20 Page 5 of 5




                                 III.   CONCLUSION

       Based on the foregoing, the Court will deny Defendant’s Motion for Compassionate

Release without prejudice.

       An appropriate Order accompanies this Memorandum Opinion.


Date: November 13, 2020                               ________/s/______
                                                      WILMA A. LEWIS
                                                      Chief Judge




                                           5
